UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2185



JEFFREY THOMAS FARMER,

                                             Plaintiff - Appellant,

          versus


MICHAEL V. HAYDEN; NATIONAL SECURITY AGENCY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District Court
of Columbia, at Washington, D.C. James Robertson, District Judge.
(05-MC-314-JR)


Submitted:   January 19, 2006             Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Thomas Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jeffrey Thomas Farmer filed a notice of appeal in the

District Court for the District of Columbia and requested the

appeal be transferred to this Court.               Because Farmer is not

appealing a final order or judgment emanating from a court over

which this court has jurisdiction, we are without jurisdiction.

Accordingly, we deny Farmer’s motion to proceed in forma pauperis

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -